Spencer, J. delivered the opinion of the court.
This case was submitted to arbitrators, by the parties, without any rule or order of the court, and their award is now attempted to be set aside, on. the ground that the arbitrators have decided contrary to law.
This application struck me, as singular, but the defendants counsel insisted that the cases he cited bore out the application. I have examined all of them, and they are inapplicable to this cáse.
In the case of Newland v. Douglas, (2 Johns. Rep. 62.) this court decided that proof of a mistake of arbitrators was inadmissible at law, and that the court of chancery alone could correct a palpable mistake of arbitrators; and in Barlow v. Todd, (3 Johns. Rep. 367.) we held that the awards of arbitrators are not examinable in a court of law, unless the condition is to be made a rule of court, and then only for corruption, or gross partiality. Under the statute, and where the submission is agreed to be made a rule of court, power is given to the courts of common law jurisdiction, to set aside any arbitration, or umpirage, procured by corruption or undue means; and this is the limit of the authority of those courts. To justify, or authorize an interference, there must be corruption, or undue means used, in procuring the award.
If there has been a plain mistake committed by the arbitrators, the relief lies only in equity, (3 Atk. 494. 694.)
The cases cited by the defendants’ counsel, are those where applications have been made to set aside the report or award of an arbitrator, appointed under a special rule in such case. They do not, therefore, touch the point raised in this cause; but even in such case, the court of king’s bench refused to interfere, unless the award was so notoriously against justice, and his duty, as an arbitrator, that misconduct in the arbitrator could be inferred. (18 East, 357.)
Motion denied,,